Citation Nr: 9921893	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1966 until March 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision, in 
which the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for PTSD and TDIU.  


REMAND

The appellant contends that his PTSD stems from his exposure 
to traumatic events during service.  According to his 
statements of record, he indicates that, during his tour of 
duty in Vietnam, his duties included "riding shotgun" in 
convoys running on "Highway 1" between Nha Trang and Ool 
Nhon and between Nha Trang and Cam Ranh.  He contends that 
the trucks taking part in these convoys were in constant 
danger of hitting land mines and would often "run . . . over 
civilians."  He further contends that, following each convoy 
mission, he and his fellow soldiers would count the number of 
bullet holes that had been shot into their trucks.  He also 
alleges that he participated in the unloading of dead 
soldiers while he was hospitalized.  He admits that his 
military occupational specialty was as a "supply clerk," 
but he claims that this was a meaningless classification as 
he was ordered to participate in the above-mentioned duties.

Service personnel records reveal that the appellant served a 
tour of duty in Vietnam for the time period from September 
1966 to January 1967.  His military occupational specialty 
was listed as a "supply clerk."  He was assigned to the 
"148th Sup. & Svc. Co." from September 12, 1966 to October 
21, 1966, and assigned to the "HQ&MainSptCo, 63rdMaintBn" 
for the remainder of his tour of duty.  He served during the 
"V[ietnam] Counter Offensive, Phase 11" Campaign.  He is 
the recipient of the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal with 
Bronze Service Star.

Service medical records reveal that, on November 10, 1966, 
the appellant was sent to the 8th Field Hospital for 
complaint of chest pain and elevated blood pressure.  At that 
time, he appeared "moderately anxious," and he was admitted 
for inpatient treatment for labile hypertension.  On November 
17, 1966, he was placed on Librium and evacuated to the 7th 
Field Hospital.  While at the 7th, he complained of becoming 
"nervous" and "depressed" while in Vietnam.  He also 
expressed his "anxiety about Vietnam."  He further reported 
a history of a "nervous breakdown" one year previously.  In 
December, he was given a profile which restricted him from 
duty in a "combat zone" due to his medications.  In January 
1967, he was prescribed Benadryl for sleep difficulty.  On 
January 4, 1967, he was discharged from hospitalization.  On 
his Report of Medical History at his December 1967 discharge 
examination, he denied complaint of "depression or excessive 
worry or "nervous trouble of any sort."  His psychiatric 
status was clinically evaluated as "normal."

The appellant was diagnosed with "classic depression" in 
1979.  A VA discharge summary, dated in December 1985, 
reveals his complaint of anxiety secondary to "stressors."  
In August 1988, the appellant was diagnosed with an 
adjustment disorder with depressed mood following an 
incapacitating back injury.

An August 1991 VA outpatient treatment record reveals the 
appellant's complaint of depression, sleep difficulty and 
occasional "flashbacks" of Vietnam.  A VA discharge 
summary, dated in March 1992, records the appellant's history 
of the onset of nightmares, insomnia, anger dyscontrol, 
intrusive thoughts of Vietnam and flashbacks which began 
shortly after his return from Vietnam.  At that time, he was 
given a diagnosis of chronic, delayed severe PTSD.

In a letter dated in August 1998, the Director of the U.S. 
Armed Services Center for Unit Records (USASCRUR) reported 
that available U.S. Army records verified that the 63rd 
Maintenance Battalion was located at Cam Ranh Bay on the 
dates provided by the appellant.  The mission of the 63rd 
Maintenance Battalion was maintenance of equipment for 
transfer to Republic of Vietnam Armed Forces (RVNAF), and to 
provide support maintenance for motor vehicles, track 
vehicles and artillery- type weapons in the Da Nang area.  
Also, the records verified that the 148th Supply and Services 
Company was located at Nha Trang for the dates provided by 
the appellant.  The mission of the 148th Supply and Services 
Company comprised of support of non- divisional units and the 
services of laundry, field shower and graves registration.

Further review of U.S. Army records did not list attacks at 
Nha Trang or Cam Rhan Bay for the dates provided.  However, 
it was noted that all U.S. installations in Vietnam were 
within enemy rocket range and most were within mortar range 
and it was uncommon for a veteran to have served in Vietnam 
without having been rocketed or mortared during the time 
served.

A claim for PTSD is well grounded where an appellant submits 
(1) medical evidence of a current diagnosis of PTSD; (2) 
evidence, lay or otherwise, of an in- service stressor; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App 128 
(1997).  In this case, the appellant has been diagnosed with 
PTSD and, for purposes of a well grounded analysis, the 
truthfulness of his assertions of exposure to an in- service 
stressor is presumed.  See King v. Brown 5 Vet. App. 19 
(1993).  Thus, the Board finds that the appellant's claim for 
service connection for PTSD is well grounded.

However, entitlement to service connection for PTSD requires 
(1) medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in- service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  Cohen, 
10 Vet. App. at 138.

In response to concerns raised by Cohen, VA has made 
substantive revisions to 38 C.F.R. § 3.304(f), which is the 
regulatory provision which governs the type(s) of evidence 
required to establish service connection for PTSD.  See 64 
Fed.Reg. 32807-32808 (June 18, 1999).  This provision now 
holds that, if the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have incurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 
7 Vet. App. 70, 76 (1994).  VA is not required to accept the 
appellant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that the appellant's testimony, or the medical opinion 
based upon post-service examination, alone cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Moreau, 9 Vet. App. at 396-96.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
VA Manual M21-1, Part VI (1998).

The evidence of record clearly documents the appellant's 
complaint of nervousness, depression and "anxiety about 
Vietnam" during his tour of duty in Vietnam.  While in 
Vietnam, there is medical documentation that he appeared 
"moderately anxious" and he was hospitalized, and 
eventually evacuated, due to the onset of hypertension.  His 
treatment regimen included a prescription of Librium and a 
profile which restricted him from duty in a "combat zone."  

The appellant's allegations of participating in convoy 
missions between Nha Trang and Ool Nhon and between Nha Trang 
and Cam Ranh are consistent with USASCRUR research which 
verifies that he was stationed at Cam Ranh Bay, and that his 
battalion provided support maintenance in the Da Nang area.  
This area was within enemy rocket range and, possibly, within 
mortar range.  With application of the benefit of the doubt 
rule, the Board finds that this evidence, when viewed in 
relation to his in- service complaints of anxiety about 
Vietnam and his profile which restricted him from duty in a 
"combat zone," provides sufficient "other supportive 
evidence" that the appellant served in a combat zone.  His 
allegations of exposure to enemy fire and fear of "hitting" 
land mines is consistent with the combat environment.  
However, his claim of "running" over civilians is not 
verified, and is not consistent with the circumstances, 
conditions or hardships of service.  38 C.F.R. § 1154(b) 
(West 1991); 38 U.S.C.A. § 3.304(f), as amended by 64 
Fed.Reg. 32807-32808 (June 18, 1999).

The Board further finds that the appellant has provided 
sufficient "other supportive evidence" of witnessing dead 
soldiers while hospitalized.  In this respect, he was 
hospitalized for almost two months at two different field 
hospitals, and his statements of record are credible.

As stated above, VA has diagnosed the appellant with PTSD.  
However, VA clinical records do not identify the stressor(s) 
which formed the basis of the PTSD diagnosis.  As such, the 
Board is of the opinion that the appellant should undergo VA 
PTSD examination for the purpose of determining whether his 
in-service stressors were productive of PTSD.

In light of the above, the appellant's claim for TDIU, which 
is based upon the extent his service-connected disorders 
prevent him from securing and maintaining substantially 
gainful employment, must be deferred pending resolution of 
his claim for service connection for PTSD.  See generally 
Harris v. Derwinsky, 1 Vet. App. 180 (1991)(claims 
"inextricably intertwined" where decision on one claim 
could have a "significant impact" on the other).

Accordingly, this case is REMANDED for the following action:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1997, 
should be obtained and associated with 
the claims file. 

2.  Following the receipt of any 
additional information, the appellant 
should be afforded a VA psychiatric 
examination in order to determine the 
diagnoses of all psychiatric disorders 
that are currently present.  The Board 
has determined that the appellant was (1) 
subjected to enemy fire and threat of 
hitting land mines while on convoy 
missions and (2) that he witnessed dead 
soldiers while hospitalized in Vietnam.  
Accordingly, the RO should instruct the 
examiners to consider only these events 
in determining whether the appellant 
currently has PTSD.  The examination 
report should reflect review by the 
examiners of all pertinent information in 
the claims folder.  If an acquired 
psychiatric disorder other than PTSD is 
present, the examiners should express an 
opinion as to whether it began in service 
or was caused by an incident or incidents 
in service.  If PTSD is currently 
present, the examiners should specify (1) 
whether each stressor specified by the RO 
was of sufficient gravity to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor or stressors in service whose 
existence has been established by the VA.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, including psychological testing 
and evaluation, should be accomplished as 
part of this examination.  The claims 
folder and a copy of this remand must be 
made available to the examiners for their 
review prior to the examination.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issues of service 
connection for PTSD and entitlement to 
TDIU with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
accredited representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


